        Case 1:15-md-02657-FDS Document 2070 Filed 01/15/21 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



 IN RE: ZOFRAN (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION                                 MDL no. 1:15-md-2657-FDS

                                                               This document relates to:

                                                               All Actions




                      GLAXOSMITHKLINE LLC’S NOTICE
                REGARDING FDA’S RESPONSE TO CITIZEN PETITION

       GlaxoSmithKline LLC (“GSK”) respectfully submits this notice regarding FDA’s January

15, 2021 response to GSK’s citizen petition (attached as Ex. 1). In its response, signed by Patrizia

Cavazzoni, Acting Director of the Center for Drug Evaluation and Research, FDA declined to

assess whether—“separate and apart from FDA’s ongoing product review,” Ex. 1 at 2—Plaintiffs’

four categories of information “in isolation” warrant a labeling change, id. at 15. It did so because,

according to FDA, it “evaluates whether safety-related labeling changes are warranted based on

the review of all relevant information available to the Agency.” Id. at 2 (emphasis in original).

FDA discussed at length “the depth of FDA’s engagement in the scientific evaluation of relevant data

and information in determining the safety-related information that should be included in FDA-

approved labeling.” Id. In particular, with respect to pregnancy labeling, FDA noted its awareness of

“unapproved use of ondansetron” to treat nausea and vomiting in pregnancy, id. at 13, and emphasized

that “FDA’s approach to postmarketing surveillance of the use of drugs during pregnancy has a specific

focus on detecting product-induced fetal effects,” id. at 9. FDA also highlighted its ongoing, active

assessment of all available scientific data to fulfill its own statutory obligation to mandate labeling

changes when it “becomes aware of new information, including any new safety information or

                                                  1
        Case 1:15-md-02657-FDS Document 2070 Filed 01/15/21 Page 2 of 5



information related to reduced effectiveness, that the [FDA] determines should be included in the

labeling of the drug.” Id. at 12 (internal quotation marks omitted and alteration in original) (quoting

21 U.S.C. § 355(o)(4)(A)).

        Notably, FDA specifically highlighted its ongoing review of Novartis’ labeling supplement—

a review that is being conducted by the same division of FDA that considered GSK’s citizen petition.

Id. at 2. It emphasized that its “evaluation” of “proposed labeling changes” (such as those proposed

by Novartis) “requires the review of all relevant information before the Agency (see, e.g.,

§ 201.57(b)(9)(i)(B) (requiring the pregnancy Risk Summary to be “based on data from all relevant

sources”)).” Id. at 15 (emphasis in original). There is no longer any question, therefore, that FDA

considered and evaluated Plaintiffs’ four categories of information, including Study 100424, in

rejecting Novartis’ proposed labeling supplement.          Indeed, FDA affirmatively stated that it

“considered” the petition and the corresponding materials submitted by GSK and Plaintiffs. Id. at 2.

        As FDA’s response makes clear, if any of Plaintiffs’ information were relevant to Zofran’s

labeling, FDA would include it in the labeling. Critically, with respect to animal data, FDA wrote:

“The Risk Summary must contain risk statement(s) that describe for the drug the risk of adverse

developmental outcomes based on all relevant . . . animal data.” Id. at 7 (emphases added). It added:

“When animal data are available, the risk statement based on such data must describe the potential risk

for adverse developmental outcomes in humans and summarize the available data. This statement must

include: the number and type(s) of species affected; timing of exposure; animal doses expressed in

terms of human dose or exposure equivalents; and outcomes for pregnant animals and offspring.” Id.

at 8 (footnote omitted); see also id. (discussing “Data” section of the labeling).1



1
  Likewise, with respect to mechanism of action, FDA wrote: “[W]hen the drug has a well-understood
pharmacologic mechanism of action that may result in adverse developmental outcomes, the Risk
Summary must explain the mechanism of action and the potential associated risks.” Ex. 1 at 8
(emphasis added).

                                                    2
        Case 1:15-md-02657-FDS Document 2070 Filed 01/15/21 Page 3 of 5



        Plaintiffs have repeatedly argued that there can be no preemption unless GSK or Novartis asks

FDA to change the animal data portion of the labeling based on Study 100424. FDA’s response

exposes the flaws in that argument. As FDA explains, only “reasonable evidence of a causal

association with a drug” permits a labeling change. Id. at 10 (quoting 21 C.F.R. § 201.57(c)(6)(i)).

And a manufacturer may invoke the CBE regulation to make such a labeling change only if it possesses

“newly acquired information” of such a causal association. Id. at 11. As FDA further explains,

“nominally new information concerning risks of a materially similar type, severity, and frequency as

those revealed in information previously evaluated by FDA is cumulative and not considered to be

newly acquired information that could justify a CBE[] supplement.” Id. Because such “cumulative”

information cannot justify a CBE supplement, it cannot overcome preemption under Wyeth.

        The simple truth is that FDA fully knows about Study 100424 (as well as Dr. Danielsson’s take

on it and all of Plaintiffs’ other information) and has made the decision not to warn about birth defects

even though the study is readily available to the Agency. The reason for that decision rests squarely

on the regulatory requirements for labeling: Study 100424 is not “reasonable evidence of a causal

association” between birth defects and Zofran, nor is it “newly acquired information.” As GSK has

explained, it is “cumulative” of other information that FDA “previously evaluated,” id., including

Study 100422.

        FDA’s response to GSK’s citizen petition proves that point. Plaintiffs can no longer claim that

FDA simply failed to consider Study 100424 when it considered Novartis’ recent labeling supplement.

As FDA’s response makes clear, if FDA agreed with Dr. Danielsson, that information must be reflected

in the labeling. Yet FDA decided not to alter the animal data portion of the labeling in its recent

response to Novartis. That proves that FDA agrees with GSK—and with everyone else who has looked

at Study 100424—that it does not contain “reasonable evidence of a causal association.” FDA’s recent

action—taken with full knowledge of Study 100424—proves that GSK could not have revised the



                                                   3
       Case 1:15-md-02657-FDS Document 2070 Filed 01/15/21 Page 4 of 5



labeling based on Study 100424 at an earlier date. See GSK Supp. Mem. in Supp. of Renewed Mot.

for Summ. J. Based on Federal Preemption, ECF No. 2043, at 21-22 (citing cases).

       Preemption is required.



Dated: January 15, 2021
                                             Respectfully submitted,

                                             /s/ Jennifer Stonecipher Hill
                                             Madeleine M. McDonough
                                             Jennifer M. Stevenson
                                             Jennifer Stonecipher Hill
                                             SHOOK, HARDY & BACON L.L.P.
                                             2555 Grand Blvd
                                             Kansas City, MO 64108
                                             Telephone: (816) 474-6550
                                             Facsimile: (816) 421-5547
                                             mmcdonough@shb.com
                                             jstevenson@shb.com
                                             jshill@shb.com
                                             Admitted pro hac vice

                                             Lisa S. Blatt
                                             Amy Mason Saharia
                                             WILLIAMS & CONNOLLY LLP
                                             725 Twelfth Street, N.W.
                                             Washington, DC 20005
                                             Telephone: (202) 434-5000
                                             Facsimile: (202) 434-5029
                                             lblatt@wc.com
                                             asaharia@wc.com
                                             Admitted pro hac vice

                                             Attorneys for Defendant GlaxoSmithKline LLC




                                                4
       Case 1:15-md-02657-FDS Document 2070 Filed 01/15/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

I hereby certify that the foregoing document, which was filed with the Court through the CM/ECF
system, will be sent electronically to all registered participants as identified on the Notice of
Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified as
non-registered participants.

                                             /s/ Jennifer Stonecipher Hill
                                             Jennifer Stonecipher Hill




                                                5
